DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araki (U.S. 2017/0212394), Kang (U.S. 2017/0059768), and Mizusaki (U.S. 2019/0079356).

Regarding claim 1, Araki discloses a liquid crystal display panel (2, Fig. 1; page 2, para [0025]), wherein one surface (such as upper surface of 2, Fig. 1) of the liquid crystal display panel 
	an area where the effective display area (DA, Fig. 1) and the first non-display area (frame area outside of DA, Fig. 1) are located correspond to an area where the liquid crystal display panel (2, Fig. 1) possesses a backlight module (3, Fig. 1; page 2, para [0025]), and an area where the second non-display area (NA, Figs. 1 and 5) is located corresponds to an area where a connecting member (FPC2, Figs. 1 and 5; page 2, para [0025]) is arranged, and the connecting member (FPC2, Figs. 1 and 5) is a block structure directly connecting the backlight module (3, Fig. 1) of the liquid crystal display panel (2, Fig. 1) to an external control module (5, Fig. 1; page 2, para [0025]).

Araki does not expressly disclose that the connecting member (FPC2, Fig. 1) is a block structure directly connecting the backlight module (3, Fig. 1) of the liquid crystal display panel (2, Fig. 1) to a control integrated circuit of the backlight module (3, Fig. 1) integrated on the external control module (5, Fig. 1).  However, Kang discloses a display device (100, Fig. 1; page 3, para [0037]) comprising a liquid crystal display panel (120, Fig. 1; page 3, para [0038]) and a backlight module (150, Fig. 1; page 3, para [0044]) for the liquid crystal display panel, wherein a connecting member (202, Fig. 1; page 4, para [0063]) is a block structure (such as block 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the block structure connecting member (Kang: 202, Fig. 1) and external control module (Kang: 200, Fig. 1) of Kang as the connecting member (Araki: FPC2, Fig. 1) and the external control module (Araki: 5, Fig. 1) of Araki, respectively, such that the connecting member (Kang: 202, Fig. 1) of Kang is a block structure (Kang: block structure of 202, Fig. 1) and an area (Araki: such as an edge area of the backlight module 3 corresponding to the second non-display area NA, Figs. 1 and 5) where the second non-display area (Araki: NA, Figs. 1 and 5) is located corresponds to an area where the connecting member is arranged (Kang: block structure of 202, Fig. 1 of Kang arranged in the edge area of the backlight module 3 corresponding to the second non-display area NA of Araki, 

Araki as modified by Kang does not expressly disclose wherein the second non-display area (NA, Fig. 5) possesses a width dimension less than or equal to 1.5mm.  However, Mizusaki discloses a liquid crystal display panel (1, Fig. 6; page 12, para [0151]) comprising a second non-display area (area comprising TR, Fig. 6; page 12, para [0151]) that includes a terminal area (TR, Fig. 6; page 12, para [0151]) wherein the second non-display area (area comprising TR, Fig. 6) possesses a width dimension less than or equal to 1.5 mm, such as 1.2 mm (Fig. 6; page 12, para 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the second non-display area (Araki: NA, Fig. 5) of Araki as modified by Kang to have a width dimension less than or equal to 1.5mm, such as 1.2mm (Mizusaki: Fig. 6; page 12, para [0151]) in order to obtain the benefits of minimizing the frame and bezel width and overall size of the mobile terminal display device (Araki: 1, Fig. 1) as taught by Mizusaki (Fig. 6; page 12, para [0151]).

Regarding claim 2, Araki as modified by Kang and Mizusaki discloses a liquid crystal display panel with all the limitations above but does not expressly disclose wherein the connecting member (Kang: combination of: 202, Fig. 1) possesses a width dimension (Kang: width of 202 along direction D2, Fig. 1) less than or equal to 1.5mm.  

However, one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been led to configure connecting member (Kang: 202, Fig. 1) of Araki as modified by Kang and Mizusaki to have a width dimension (Kang: width of 202 along direction D2, Fig. 1) of less than or equal to 1.5mm through routine experimentation and optimization.  Applicant has not disclosed that the range of “less than or equal to 1.5mm” is for a particular unobvious purpose, produces an unexpected/significant result, or is otherwise critical.  Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that 

Regarding claim 3, Araki as modified by Kang and Mizusaki discloses a liquid crystal display panel with all the limitations above and further discloses wherein a length dimension of the connecting member (Kang: such as dimension of 202 along direction D1, Fig. 1) is same as a width dimension of the first non-display area (Araki: such as a width dimension of a portion of the frame area outside of DA along X direction of Fig. 1 of Araki that is defined as the same as the dimension of 202 of Fig. 1 of Kang along direction D1 as broadly interpreted).  Examiner notes that the recited limitations of “a length dimension of the connecting member” and “a width dimension of the first non-display area” are broadly recited limitations because “a length dimension of the connecting member” can be any arbitrarily defined length or width of the connecting member and similarly, “a width dimension of the first non-display area” can be any 

Regarding claim 4, Araki as modified by Kang and Mizusaki discloses a liquid crystal display panel with all the limitations above and further discloses wherein the external control module (Kang: 200, Fig. 1) is a control board (Kang: page 3, para [0049]) that can control the backlight module (Araki: 3, Fig. 1; Kang: page 4, para [0063-0064]; page 5, para [0083]).

Regarding claim 5, Araki as modified by Kang and Mizusaki discloses a liquid crystal display panel with all the limitations above and further discloses wherein the first non-display area (Araki: frame area outside of DA, Fig. 1) is a square ring-shaped structure with a width value set to a certain value.

Regarding claim 6, Araki as modified by Kang and Mizusaki discloses a liquid crystal display panel with all the limitations above but does not expressly disclose wherein the width value (Araki: width of frame area outside of DA, Fig. 1) is less than or equal to 0.8mm.  However, Araki discloses that a total width (WA, Fig. 5; page 4, para [0057]) of a second display area (A2, Fig. 5; page 4, para [0057]) and a third display area (A3, Fig. 5; page 4, para [0057]) is 1 mm or more.  Furthermore, Examiner notes that the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a frame area outside of a display region can be made small so as to 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the width value of the first non-display area (Araki: frame area outside of DA, Fig. 1) to have a width value that is less than or equal to 0.8mm in order to obtain the benefits of minimizing the width of a bezel region to improve the aesthetics of the display device (Araki: 1, Fig. 1; page 2, para [0024]) of Araki as modified by Kang and Mizusaki as is well known in the art.

Regarding claim 7, Araki discloses a liquid crystal display panel (2, Fig. 1; page 2, para [0025]), wherein one surface (such as upper surface of 2, Fig. 1) of the liquid crystal display panel includes: an effective display area (DA, Fig. 1; page 2, para [0027]), a first non-display area (frame area outside of DA, Fig. 1) which is ring-shaped (such as a frame shape outside of DA, Fig. 1) and is disposed around an outer circumference of the effective display area (frame area outside of DA is disposed around an outer circumference of the effective display area DA, Fig. 1) and a second non-display area (NA, Figs. 1 and 5; page 4, para [0056]) which is blocked shaped and is connected to the first non-display area (frame area outside of DA, Figs. 1 and 5), wherein:
	an area where the effective display area (DA, Fig. 1) and the first non-display area (frame area outside of DA, Fig. 1) are located correspond to an area where the liquid crystal display panel (2, Fig. 1) possesses a backlight module (3, Fig. 1; page 2, para [0025]), and an area where the second non-display area (NA, Figs. 1 and 5) is located corresponds to an area 
wherein the first non-display area (frame area outside of DA, Fig. 1) is a square ring-shaped structure with a width value set to a certain value.

Araki does not expressly disclose that the connecting member (FPC2, Fig. 1) is a block structure directly connecting the backlight module (3, Fig. 1) of the liquid crystal display panel (2, Fig. 1) to a control integrated circuit of the backlight module (3, Fig. 1) integrated on the external control module (5, Fig. 1).  However, Kang discloses a display device (100, Fig. 1; page 3, para [0037]) comprising a liquid crystal display panel (120, Fig. 1; page 3, para [0038]) and a backlight module (150, Fig. 1; page 3, para [0044]) for the liquid crystal display panel, wherein a connecting member (202, Fig. 1; page 4, para [0063]) is a block structure (such as block structure of 202, Fig. 1) located in an edge area of the backlight module (150, Fig. 1) corresponding to a non-display area of the liquid crystal display panel (120, Fig. 1), the connecting member (202, Fig. 1) directly connecting the backlight module (150, Fig. 1) of the liquid crystal display panel (120, Fig. 1) to a control integrated circuit (201, Fig. 1; page 4, para [0063]; page 5, para [0078, 0083]) of the backlight module (150, Fig. 1) integrated on an external control module (200, Fig. 1; page 5, para [0078]; since the block structure 202 directly connecting the backlight module 150 to a control integrated circuit 201 of the backlight module integrated on an external control module 200, Fig. 1; page 5, para [0078, 0085]; page 3, para 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the block structure connecting member (Kang: 202, Fig. 1) and external control module (Kang: 200, Fig. 1) of Kang as the connecting member (Araki: FPC2, Fig. 1) and the external control module (Araki: 5, Fig. 1) of Araki, respectively, such that the connecting member (Kang: 202, Fig. 1) of Kang is a block structure (Kang: block structure of 202, Fig. 1) and an area (Araki: such as an edge area of the backlight module 3 corresponding to the second non-display area NA, Figs. 1 and 5) where the second non-display area (Araki: NA, Figs. 1 and 5) is located corresponds to an area where the connecting member is arranged (Kang: block structure of 202, Fig. 1 of Kang arranged in the edge area of the backlight module 3 corresponding to the second non-display area NA of Araki, Figs. 1 and 5), the connecting member (Kang: 202, Fig. 1) directly connecting the backlight module (Araki: 3, Fig. 1; Kang: 150, Fig. 1) of the liquid crystal display panel (Araki: 2, Fig. 1; Kang: 120, Fig. 1) to the control integrated circuit (Kang: 201, Fig. 1; page 4, para [0063]; page 5, para [0078, 0083]) of the backlight module integrated on the external control module (Kang: 200, Fig. 1) in order to obtain the benefits of more stably connecting the external control module to the backlight module and minimizing the number of separate connectors needed in the liquid crystal display panel as taught by Kang (Kang: page 5, para [0086]).  Examiner notes that one of ordinary skill in the art before the time of the effective filing of the claimed 

Araki as modified by Kang does not expressly disclose wherein the connecting member (Kang: combination of: 202, Fig. 1) possesses a width dimension (Kang: width of 202 along direction D2, Fig. 1) less than or equal to 1.5mm.  

However, one of ordinary skill in the art before the time of the effective filing of the claimed invention would have been led to configure connecting member (Kang: 202, Fig. 1) of Araki as modified by Kang to have a width dimension (Kang: width of 202 along direction D2, Fig. 1) of less than or equal to 1.5mm through routine experimentation and optimization.  Applicant has not disclosed that the range of “less than or equal to 1.5mm” is for a particular unobvious purpose, produces an unexpected/significant result, or is otherwise critical.  Indeed, it has been held that mere range limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  Therefore, Examiner notes that before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the connecting member (Kang: 202, Fig. 1) of Araki as modified by Kang to have a width dimension (Kang: 

Araki as modified by Kang does not expressly disclose wherein the second non-display area (NA, Fig. 5) possesses a width dimension less than or equal to 1.5mm.  However, Mizusaki discloses a liquid crystal display panel (1, Fig. 6; page 12, para [0151]) comprising a second non-display area (area comprising TR, Fig. 6; page 12, para [0151]) that includes a terminal area (TR, Fig. 6; page 12, para [0151]) wherein the second non-display area (area comprising TR, Fig. 6) possesses a width dimension less than or equal to 1.5 mm, such as 1.2 mm (Fig. 6; page 12, para [0151]) in order to provide a liquid crystal display panel that has a narrow frame (page 12, para [0151]).  

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the second non-display area (Araki: NA, Fig. 5) of Araki as modified by Kang to have a width dimension less than or equal to 1.5mm, such as 1.2mm (Mizusaki: Fig. 6; page 12, para [0151]) in order to obtain the benefits of minimizing the frame and bezel width and overall size of the mobile terminal display device (Araki: 1, Fig. 1) as taught by Mizusaki (Fig. 6; page 12, para [0151]).

Regarding claim 8, Araki as modified by Kang and Mizusaki discloses a liquid crystal display panel with all the limitations above and further discloses wherein a length dimension of the connecting member (Kang: such as dimension of 202 along direction D1, Fig. 1) is same as a width dimension of the first non-display area (Araki: such as a width dimension of a portion of the frame area outside of DA along X direction of Fig. 1 of Araki that is defined as the same as the dimension of 202 of Fig. 1 of Kang along direction D1 as broadly interpreted).  Examiner notes that the recited limitations of “a length dimension of the connecting member” and “a width dimension of the first non-display area” are broadly recited limitations because “a length dimension of the connecting member” can be any arbitrarily defined length or width of the connecting member and similarly, “a width dimension of the first non-display area” can be any arbitrarily defined length or width of the first non-display area.  Examiner has broadly interpreted the recited limitations to define “a length dimension of the connecting member” and “a width dimension of the first non-display area” to be the same.

Regarding claim 9, Araki as modified by Kang and Mizusaki discloses a liquid crystal display panel with all the limitations of claim 7 above and further discloses wherein the external control module (Kang: 200, Fig. 1) is a control board (Kang: page 3, para [0049]) that can control the backlight module (Araki: 3, Fig. 1; Kang: page 4, para [0063-0064]; page 5, para [0083]).

Regarding claim 10, Araki as modified by Kang and Mizusaki discloses a liquid crystal display panel with all the limitations of claim 7 above but does not expressly disclose wherein the width 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the width value of the first non-display area (Araki: frame area outside of DA, Fig. 1) to have a width value that is less than or equal to 0.8mm in order to obtain the benefits of minimizing the width of a bezel region to improve the aesthetics of the display device (Araki: 1, Fig. 1; page 2, para [0024]) of Araki as modified by Kang and Mizusaki as is well known in the art.

Regarding claim 11, Araki discloses a mobile terminal (1, Fig. 1; page 2, para [0024]), including a liquid crystal display panel (2, Fig. 1; page 2, para [0025]) and a control board (5, Fig. 1; page 2, para [0025]), wherein one surface (such as upper surface of 2, Fig. 1) of the liquid crystal display panel includes: an effective display area (DA, Fig. 1; page 2, para [0027]), a first non-display area (frame area outside of DA, Fig. 1) which is ring-shaped (such as a frame shape outside of DA, Fig. 1) and is disposed around an outer circumference of the effective display area (frame area 
	an area where the effective display area (DA, Fig. 1) and the first non-display area (frame area outside of DA, Fig. 1) are located correspond to an area where the liquid crystal display panel (2, Fig. 1) possesses a backlight module (3, Fig. 1; page 2, para [0025]), and an area where the second non-display area (NA, Figs. 1 and 5) is located is correspondingly arranged with a connecting member (FPC2, Figs. 1 and 5; page 2, para [0025]), and the connecting member (FPC2, Figs. 1 and 5) is a block structure directly connecting the backlight module (3, Fig. 1) of the liquid crystal display panel (2, Fig. 1) to the control board (5, Fig. 1). 

Araki does not expressly disclose that the connecting member (FPC2, Fig. 1) is a block structure directly connecting the backlight module (3, Fig. 1) of the liquid crystal display panel (2, Fig. 1) to the control board (5, Fig. 1), wherein a control integrated circuit of the backlight module (3, Fig. 1) is directly integrated on the control board (5, Fig. 1).  However, Kang discloses a display device (100, Fig. 1; page 3, para [0037]) comprising a liquid crystal display panel (120, Fig. 1; page 3, para [0038]) and a backlight module (150, Fig. 1; page 3, para [0044]) for the liquid crystal display panel, wherein a connecting member (202, Fig. 1; page 4, para [0063]) is a block structure (such as block structure of 202, Fig. 1) located in an edge area of the backlight module (150, Fig. 1) corresponding to a non-display area of the liquid crystal display panel (120, Fig. 1), the connecting member (202, Fig. 1) directly connecting the backlight module (150, Fig. 1) of the liquid crystal display panel (120, Fig. 1) to a control board (200, Fig. 1; page 5, para [0078]), 

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the block structure connecting member (Kang: 202, Fig. 1) and control board (Kang: 200, Fig. 1) of Kang as the connecting member (Araki: FPC2, Fig. 1) and the control board (Araki: 5, Fig. 1) of Araki, respectively, such that the connecting member (Kang: 202, Fig. 1) of Kang is a block structure (Kang: block structure of 202, Fig. 1) and an area (Araki: such as an edge area of the backlight module 3 corresponding to the second non-display area NA, Figs. 1 and 5) where the second non-display area (Araki: NA, Figs. 1 and 5) is located corresponds to an area where the connecting member is arranged (Kang: block structure of 202, Fig. 1 of Kang arranged in the edge area of the backlight module 3 corresponding to the second non-display area NA of Araki, Figs. 1 and 5), the connecting member (Kang: 202, Fig. 1) directly connecting the backlight module (Araki: 3, Fig. 1; Kang: 150, Fig. 1) of the liquid crystal display panel (Araki: 2, Fig. 1; Kang: 120, Fig. 1) to the control board (Kang: 200, Fig. 1), wherein a control integrated circuit (Kang: 201, Fig. 1; page 4, para [0063]; page 5, para [0078, 0083]) of the backlight module is directly integrated on the control board 

Araki as modified by Kang does not expressly disclose wherein the second non-display area (NA, Fig. 5) possesses a width dimension less than or equal to 1.5mm.  However, Mizusaki discloses a liquid crystal display panel (1, Fig. 6; page 12, para [0151]) comprising a second non-display area (area comprising TR, Fig. 6; page 12, para [0151]) that includes a terminal area (TR, Fig. 6; page 12, para [0151]) wherein the second non-display area (area comprising TR, Fig. 6) possesses a width dimension less than or equal to 1.5 mm, such as 1.2 mm (Fig. 6; page 12, para [0151]) in order to provide a liquid crystal display panel that has a narrow frame (page 12, para [0151]).  

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the second non-display area (Araki: NA, 

Regarding claim 12, Araki as modified by Kang and Mizusaki discloses a mobile terminal with all the limitations of claim 11 above and further discloses wherein a length dimension of the second non-display area (Araki: such as long side dimension of the second non-display area NA along X direction as broadly interpreted, Fig. 5) is same as a width dimension of the first non-display area (Araki: such as a width dimension of a portion of the frame area outside of DA adjacent to NA along X direction being the same as the long side dimension of NA along X direction as broadly interpreted, Fig. 5).  Examiner notes that the recited limitations of “a length dimension of the second non-display area” and “a width dimension of the first non-display area” are broadly recited limitations because “a length dimension of the second non-display area” can be any arbitrarily defined length or width of the second non-display area (NA, Fig. 5) and similarly, “a width dimension of the first non-display area” can be any arbitrarily defined length or width of the first non-display area (frame area outside of DA, Fig. 5).  Examiner has broadly interpreted the recited limitations to define “a length dimension of the second non-display area” and “a width dimension of the first non-display area” to be the same.

Regarding claim 14, Araki as modified by Kang and Mizusaki discloses a mobile terminal with all the limitations of claim 11 above and further discloses wherein the first non-display area (Araki: 

Regarding claim 15, Araki as modified by Kang and Mizusaki discloses a mobile terminal with all the limitations of claim 14 above but does not expressly disclose wherein the width value (Araki: width of frame area outside of DA, Fig. 1) is less than or equal to 0.8mm.  However, Araki discloses that a total width (WA, Fig. 5; page 4, para [0057]) of a second display area (A2, Fig. 5; page 4, para [0057]) and a third display area (A3, Fig. 5; page 4, para [0057]) is 1 mm or more.  Furthermore, Examiner notes that the official notice taken in the previous office action that it is well known to one of ordinary skill in the art before the time of the effective filing of the claimed invention that a frame area outside of a display region can be made small so as to minimize a width of a bezel area to improve the aesthetics of a display device is now being considered as admitted prior art.

Therefore, before the time of the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to configure the width value of the first non-display area (Araki: frame area outside of DA, Fig. 1) to have a width value that is less than or equal to 0.8mm in order to obtain the benefits of minimizing the width of a bezel region to improve the aesthetics of the mobile terminal display device (Araki: 1, Fig. 1; page 2, para [0024]) of Araki as modified by Kang and Mizusaki as is well known in the art.

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive.

Regarding claims 1 and 7, Applicant argues that recited prior art references of Araki, Kang, and Mizusaki, whether singly or in combination, fail to disclose the limitations of “the connecting member is a block structure directly connecting the backlight module of the liquid crystal display panel to a control integrated circuit of the backlight module integrated on an external control module,” and also the limitations of “the connecting member is a block structure directly connecting the backlight module of the liquid crystal display panel to the control board, wherein a control integrated circuit of the backlight module is directly integrated on the control board of the mobile terminal” of claim 11.  However, Examiner disagrees with Applicant’s arguments and notes that Araki in view of Kang and Mizusaki discloses all the recited limitations as presented in the rejection above.  In particular for claims 1 and 7, Araki in view of Kang and Mizusaki discloses “that the connecting member (Kang: 202, Fig. 1) of Kang is a block structure (Kang: block structure of 202, Fig. 1) and an area (Araki: such as an edge area of the backlight module 3 corresponding to the second non-display area NA, Figs. 1 and 5) where the second non-display area (Araki: NA, Figs. 1 and 5) is located corresponds to an area where the connecting member is arranged (Kang: block structure of 202, Fig. 1 of Kang arranged in the edge area of the backlight module 3 corresponding to the second non-display area NA of Araki, Figs. 1 and 5), the connecting member (Kang: 202, Fig. 1) directly connecting the backlight module (Araki: 3, Fig. 1; Kang: 150, Fig. 1) of the liquid crystal display panel (Araki: 2, Fig. 1; Kang: 120, Fig. 1) to the control integrated circuit (Kang: 201, Fig. 1; page 4, para [0063]; page 5, para [0078, 0083]) of the backlight module integrated on the external control module (Kang: 200, Fig. 1).”  Additionally, for claim 11, Araki in view of Kang and Mizusaki discloses “that the connecting member (Kang: 202, Fig. 1) of Kang is a block structure (Kang: block structure of 202, Fig. 1) and an area (Araki: such as an edge area of the backlight module 3 corresponding to the second non-display area NA, Figs. 1 and 5) where the second non-display area (Araki: NA, Figs. 1 and 5) is located corresponds to an area where the connecting member is arranged (Kang: block structure of 202, Fig. 1 of Kang arranged in the edge area of the backlight module 3 corresponding to the second non-display area NA of Araki, Figs. 1 and 5), the connecting member (Kang: 202, Fig. 1) directly connecting the backlight module (Araki: 3, Fig. 1; Kang: 150, Fig. 1) of the liquid crystal display panel (Araki: 2, Fig. 1; Kang: 120, Fig. 1) to the control board (Kang: 200, Fig. 1), wherein a control integrated circuit (Kang: 201, Fig. 1; page 4, para [0063]; page 5, para [0078, 0083]) of the backlight module is directly integrated on the control board (Kang: 200, Fig. 1).”

Regarding claims 1 and 7, Applicant further argues that no suggestions or motivations can be found in the disclosures of Araki, Kang and Mizusaki to derive the present application and that mere fact that the prior art may be modified in the manner suggested by the Examiner does not make the modification obvious unless the prior art suggested the desirability of the modification.  However, Examiner disagrees with Applicant’s arguments and notes that the modification of Araki in view of Kang is clearly taught and suggested in the prior art reference of to configure the block structure connecting member (Kang: 202, Fig. 1) and external control module (Kang: 200, Fig. 1) of Kang as the connecting member (Araki: FPC2, Fig. 1) and the external control module (Araki: 5, Fig. 1) of Araki, respectively…such that the connecting member (Kang: 202, Fig. 1) directly connects the backlight module (Araki: 3, Fig. 1; Kang: 150, Fig. 1) of the liquid crystal display panel (Araki: 2, Fig. 1; Kang: 120, Fig. 1) to the control integrated circuit (Kang: 201, Fig. 1; page 4, para [0063]; page 5, para [0078, 0083]) of the backlight module integrated on the external control module (Kang: 200, Fig. 1) in order to obtain the benefits of more stably connecting the external control module to the backlight module and minimizing the number of separate connectors needed in the liquid crystal display panel as taught by Kang (Kang: page 5, para [0086]).  Similarly, regarding claim 11, Examiner notes that it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the claimed invention “to configure the block structure connecting member (Kang: 202, Fig. 1) and control board (Kang: 200, Fig. 1) of Kang as the connecting member (Araki: FPC2, Fig. 1) and the control board (Araki: 5, Fig. 1) of Araki, respectively…such that the connecting member (Kang: 202, Fig. 1) directly connects the backlight module (Araki: 3, Fig. 1; Kang: 150, Fig. 1) of the liquid crystal display panel (Araki: 2, Fig. 1; Kang: 120, Fig. 1) to the control board (Kang: 200, Fig. 1), wherein a control integrated circuit (Kang: 201, Fig. 1; page 4, para [0063]; page 5, para [0078, 0083]) of the backlight module is directly integrated on the control board (Kang: 200, Fig. 1) in order to obtain the benefits of more stably connecting the external control module to the backlight module and minimizing the number of separate connectors needed in the liquid crystal display panel as taught by Kang (Kang: page 5, para [0086]).   

Thus, Kang’s disclosure clearly provides the teaching, motivation, and suggestion to modify and combine with the liquid crystal display panel and mobile terminal of Araki to arrive at the claimed invention.  Therefore, Araki in view of the previously cited prior art references discloses all the recited limitations as presented in the rejection above.

Regarding claims 1, 7, and 11, Applicant further argues that in what Mizusaki discloses (Fig. 6), “the subsurface illuminator (backlight module) is not shown and discussed” and that the “terminal area TR is a portion is a portion of the array substrate 10 but not the backlight module, which is not disclosed in the entire specification of Mizusaki.”  Applicant thus argues that one of ordinary skill in the art has no teaching, suggestion or motivation to derive the present application from the disclosures of Araki, Kang and Mizusaki.  However, Examiner disagrees with Applicant’s arguments and notes that the teaching in Mizusaki that is being relied upon is the width dimension of the second non-display area (area comprising TR, Fig. 6; page 12, para [0151]) of the array substrate (10, Fig. 6) that includes a terminal area (TR, Fig. 6; page 12, para [0151]), in particular, wherein the second non-display area (area comprising TR, Fig. 6) possesses a width dimension less than or equal to 1.5 mm, such as 1.2 mm (Fig. 6; page 12, para [0151]) in order to provide a liquid crystal display panel that has a narrow frame (page 12, para [0151]).  Thus, Applicant’s arguments directed to Mizusaki’s disclosure of the subsurface illuminator (backlight module) is moot because the disclosure of the subsurface .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL CHANG LEE whose telephone number is (571)270-7923.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PAUL C LEE/Primary Examiner, Art Unit 2871